DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 14) in the reply filed on June 30, 2021 is acknowledged.
Claim 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0357628), cited in the Information Disclosure Statement dated May 14, 2020.
Regarding Claim 1, Li et al. teaches a negative electrode wherein a negative electrode active material is coated on a negative current collector (i.e. a negative electrode active material layer formed in a negative electrode collector) to form a negative electrode plate (Para. [0039]) and coating the negative electrode plate (i.e. a coating layer formed on the negative electrode active material layer) to form a lithium-rich layer consisting of lithium (i.e. lithium metal) and MgO (i.e. metal oxide) (Para. [0040]).
Regarding Claim 2, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the negative active material comprising SiO (i.e. silicon oxide particles) (Para. [0039]).
Regarding Claim 3, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the lithium-rich layer (i.e. coating layer) comprises mixed lithium (i.e. lithium metal) and MgO particles (i.e. a single layer in which the lithium metal and the metal oxide are mixed) (Para. [0040]).
Regarding Claim 5, Li et al. teaches all of the elements of the current invention in claim 3 as explained above.

Regarding Claim 9, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the metal oxide comprises magnesium oxide (Para. [0040]).
Regarding Claim 14, Li et al. teaches all of the elements of the current invention in claim 1 as explained above.
Li et al. further teaches the negative electrode plate (i.e. the negative electrode for a lithium secondary battery of claim 1) forming a lithium-ion secondary battery (Para. [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0357628).
Regarding Claim 4, Li et al. teaches all of the elements of the current invention in claim 3 as explained above.
Li et al. further teaches the coating thickness of the modified melting lithium (i.e. coating layer) may be 1 micrometer to 50 micrometers (i.e. 1000 nm to 50000 nm), overlapping with the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2003/0054249) in view of Iriyama et al. (US 2004/0175621).
Regarding claim 6, Yamamoto teaches an anode for a lithium secondary battery (i.e. a negative electrode for a lithium secondary battery) (Para. [0019]) comprising a current collector (Fig. 8, #1b) a carbon anode (Fib. 8, #2b) formed on the current collector (i.e. a negative electrode active material layer) and a second anode layer and oxide film (Fig. 8, #3b & #5b respectively) (i.e. coating layer formed on the negative electrode active material) wherein the second anode layer (i.e. first layer) is formed on the carbon anode (i.e. negative electrode active material layer) and the oxide film (i.e. second layer) is formed on the second anode layer and the oxide film is an oxide of tin (Para. [0101]) (i.e. a metal oxide).
Yamamoto et al. does not teach the second anode layer comprising lithium metal. 
However, Iriyama et al. teaches an anode (i.e. negative electrode) for a lithium ion secondary battery (Para. [0029]) comprising a current collector (Fig. 2, #1a), a first anode layer comprising carbon (Fig. 2, #2a and Para. [0097]) (i.e. a negative electrode active material layer) and a second layer (Fig. 2, #3a) (i.e. coating layer or first layer) formed on the negative electrode active material wherein lithium is doped into the film-like material of the second layer (Para. [0049], lines 1-3) (i.e. the coating layer and first layer formed on the negative electrode active material layer comprises lithium metal).

Regarding Claim 7, Yamamoto et al. as modified by Iriyama et al. teaches all of the elements of the current invention in claim 6 as explained above. 
Yamamoto et al. further teaches the second anode layer (Fig. 8, #3b) (i.e. first layer) with a thickness of 1 micrometer (i.e. 1000 nm) (Para. [0105], lines 4-5), inside the range of the instant claim.
Regarding Claim 8, Yamamoto et al. as modified by Iriyama et al. teaches all of the elements of the current invention in claim 6 as explained above. 
Yamamoto et al. further teaches the oxide film (i.e. second layer) with a thickness of 1.6 nm (Para. [0105], lines 5-6), inside the range of the instant claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 5 of copending Application No. 16/465,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1 of copending Application No. 16/465,995 teaches all of the elements of claim 1, 6 and 9 in the instant application.
Claim 4 of copending Application No. 16/465,995 teaches all of the elements of claim 8 in the instant application. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Claim 5 of copending Application No. 16/465,995 teaches all of the elements of claim 2 in the instant application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.C./           Examiner, Art Unit 1729    

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729